DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group II, claims 7-13, in the reply filed on 04/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-6 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 7 recites the limitation “attaching a release film sheet” in line 7. This is unclear because “a release film sheet” is recited earlier in line 3. It is therefore unclear whether the sheet mentioned in line 7 refers to the previously recited sheet or a new sheet. For examination purposes the claim has been construed as reciting “attaching [[a]] the release film sheet” in line 7.
Claim 11 recites the limitation "the adhesive take-up roller" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 11 has been interpreted as being dependent on claim 10 rather than claim 7 such that the limitation has proper antecedent basis.

Allowable Subject Matter
Claims 7-13 contain allowable subject matter and would be in condition for allowance if the rejections under 35 U.S.C. 112(b) are overcome. While press pads are known in the art, there is no teaching or suggestion in the prior art to manufacture a press pad by providing a planar pad, providing a polyimide release sheet, cleaning the planar pad by electrostatically removing particulates therefrom, and attaching the release sheet to the planar pad with an adhesive comprising thermoplastic polyolefin and methyl acrylate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746